Case 2:21-cv-05854-DOC-SP Document 5 Filed 08/04/21 Page 1 of 1 Page ID #:33



 1
 2
 3                                        JS-6
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   MICHAEL R. SPENGLER,                 ) Case No. 2:21-cv-05854-DOC (SP)
12                                        )
                           Petitioner,    )
13                                        )
                     v.                   )              JUDGMENT
14                                        )
     L.A.D.A. OFFICE, et al.,             )
15                                        )
                           Respondents.   )
16                                        )
                                          )
17
18        Pursuant to the Memorandum and Order Summarily Dismissing Petition for
19 Writ of Habeas Corpus,
20        IT IS HEREBY ADJUDGED that the Petition and this action are dismissed
21 with prejudice.
22
23
           August 4, 2021
24 DATED: ________________                _____________________________________
                                          HONORABLE DAVID O. CARTER
25                                        UNITED STATES DISTRICT JUDGE
26
27
28
                                             1
